Exhibit C
                               Lfr’3199         00’31                 VHd 66   13/13/90                     NOW3VG 9X0      0Cfr30093 13/13/90
                               LV 0099          00’0                  S1I IL   13/13/90                     nonwg dxh       66000039 13/13/90
                               troocf           08’31                 VHd LL   13/13/90                     .WtfO 5X9       00950093 13/13/90
                               69’6839          08’31                 VHd LL   13/13/90                     NOWTO 5X9       00990093 13/13/90
                              L8'fr639          93'01                 VHd LL   13/13/90                     NOKTO 5X9       08fr90093 13/13/90
                               fr9’fr939        O8’fr                 VHd LL   13/13/90 3                   NOKTO 5X9       03990093 13/13/90
                               te’6939          09’9                  VHd LL   13/13/90                     NOWSVQ 5X9      0fr900093 13/13/90
                               fr3’>939         00’9fr                VHd LL   13/13/90                     NOffiVG 5X9     0fr900893 13/13/90
                               fr3’6039          fr9’9l               VHd Li   13/13/90                     NO/GVO 5X9      06690093 13/13/90
                               09'3619          00’31                 VHd il   13/13/90                     NOX3VG 5X9      03930093 13/13/90
                               09’0819          00’1                  HM 36    13/13/90                     NOX3VG 5X9        dOOSWT 13/13/90
                               09’6619          00’891                HWI 96   13/13/90                     NOJGVG 5X9      93H0909 13/13/90
                               09'1109          00'9883         HO/HOS 96      13/13/90                     NOH3VQ 5X9      96003099 13/13/90
                               09’831           98’01           H0/H3S 91      13/13/90 3                   N0W3VG 5X9      3fr68lZ63 13/13/90
                               66’611            £1'91          HO/HDS 96      13/13/90                     KOK3VO 5X9      0fr68l363 13/13/90
                                                                                          0
                               00’101           00’8            HO/HOS 91      13/13/90                     NOJGVO 5X9      99frfrl363 13/13/90
                               00’96            00’11           HO/HDS 96      13/13/90 -                   N0H3V0 5X9      3C0frl363 13/13/90
                               00’38            00’8            H0/H3S 96      13/13/90                     NOX3VG 5X9      09890363 13/13/90
                               OO'frt           00’8            H0/H3S 91      13/13/90                     N0K3VU 5X9      98frfr0363 13/13/90
                               00’99            00’9            H0/H3S 9L      13/13/90                     NOKSVG 5X9      06930363 13/13/90
                               00'19            00’99           H0/H3S 96      13/13/90                     N0X3VG 5X9      63810363 13/13/90
                               00’8             00’8            HO/HOS 96      13/13/90                     N0H3V0 5X9      99fr00363 13/13/90
                              ooubjeh jBqoj : qutidiitf :: :   -[ruinof rain   s;eq tpg       uoiqdriDSOG         JSSfl   sinpoDoia       a;B(j
                                                                                                                                  TW qssps
                                                                          '• VHV9HV9 ;iSa:                            '     : ?ra'lS3!
                                                                  :                                                       3I9E0910000A    W
                                                              IPW ebjei{3                                                       NCWH’tfHV =83Sn
            I 35Vd                                SAIT* HV9 TEOifijns  auq jo Zpeq jro                               8760 8 !3/fr3/90 :-lVG
            Case 2:21-cv-01403-CJB-KWR Document 1-5 Filed 07/23/21 Page 1 of 1
